DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 19 are objected to because of the following informalities:  the limitation “wherein the point, TPi, is selected as being on the ventral side of the point of maximal thickness, Tmax,i, and a distance from the point of maxirnal thickness, Tmax,i, where the distance can be customized based on a particular size of the model;” is not clear how the point is selected as … a distance. Specification, [0047], recites “the estimated tissue points, TPi, may be estimated based on being on the ventral side of the fillet model and a corresponding distance from the point maximum thickness.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 recite the limitation "a percentage of thickness".  There is insufficient antecedent basis for this limitation in the claim. It is not clear what the thickness refers to. The base claims 1 and 9 recites the limitation “a thickness of the cross-sectional scanning image, L, of the three-dimensional model is at least a predetermined percentage of the maximum thickness, Tmax,i, on the food product”. For 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 describes a **computer-readable medium**.  
Further, Applicant's specification, at paragraph [0012], fails to explicitly define the scope of **a computer-readable medium**.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable medium** is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Allowable Subject Matter
Claims 1, 3-8, 9, and 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a processor for mapping the three-dimensional model onto the food product, 
scanning the food product such that cross-sectional scanning images, Ii, are generated based on the three-dimensional model, wherein i=1, 2, 3, . . . n and n is an integer greater than 1, 
for each cross-sectional scanning image, Ii, determining at least a maximum thickness, Tmax,i, of the food product based on the three-dimensional model, for each cross-sectional scanning image, Ii, identifying a corresponding estimated tissue point, TPi, by using an identification method selected from the group consisting of: 
(a) wherein a thickness of the cross-sectional scanning image, Ii, of the three-dimensional model is at least a predetermined percentage of the maximum thickness, Tmax,i, on the food product, and 
(b) wherein the point, TPi, is selected as being on the ventral side of the point of maximal thickness, Tmax,i, and a distance from the point of maximal thickness, Tmax,i, where the distance can be customized based on a particular size of the model; 
fitting a curve to the estimated tissue points, TPi, and generating a cut path based on the fitted curve, wherein the cut path defines an area of unwanted tissue that comprises the estimated tissue points, TPi; ”

The closest prior art (Blaine (US 20210092968 A1)) discloses A system for identifying and removing tissue from a food product (ABS reciting “A system 10 for analyzing and trimming pork bellies ”), comprising: 
a scanner ( In FIG. 3, the workpiece WP depicted between the scanner 14) for generating a three-dimensional model of the food product (¶8-9 reciting “scanning the workpiece to obtain electronic data regarding the physical characteristics of the workpiece; generating a three-dimensional model of the scanned workpiece;”); 
a processor for mapping a 2D area onto the food product, and generating a cut path, wherein the cut path defines an area of unwanted tissue; (Fig. 7, 60. ¶147 reciting “in step 60, a two-dimensional area 62 is mapped onto the top surface of the work product WP to represent the portion of the work product to be harvested as portions or slices.”)
a cutting assembly for cutting the food product along the cut path, thereby, removing the area of unwanted tissue. (¶156 reciting “The workpiece is then trimmed to this mapped area and location.” Fig. 3 showing a cutting assembly 16, and ¶128 reciting “The system 10 further includes a cutting station 16 for trimming the workpiece WP”.)
In addition, another closest prior art (Lu (US 10531815 B2)) teaches “A method, system, and program product are provided for user-steered, on-the fly path planning in 
However, the closest prior fails to teach all the limitations in the independent claims 1 and 9.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611